          Case 1:17-cv-07823-KPF Document 61 Filed 06/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
                                                          MEMO ENDORSED
SOUTHERN DISTRICT OF NEW YORK

PAMELA JOHNSTON,

       Plaintiff,

                       v.                           Case No. 1:17-cv-07823 (KPF)

ELECTRUM PARTNERS, LLC and LESLIE
BOCSKOR,

       Defendants.



                                        STATUS REPORT

               Plaintiff hereby submits this status report regarding the arbitration between the

parties, before JAMS in Las Vegas, Nevada, a case styled Electrum Partners LLC, et al. vs. Cloud

12 Group Inc., et al. - JAMS Ref No. 1260004622.

               1.      On May 20, 2021, the undersigned called into a telephonic status

conference chaired by the JAMS arbitrator. Christopher J. Richardson also called in for the

Respondents. Nathan Soowal appeared for Electrum Partners LLC and Leslie Bocskor.

               2.      The arbitrator extended the date for the close of discovery to August 13,

2021 and set November 8-12, 2021 as the dates for the arbitration hearing, with various interim

dates for expert reports and dispositive motions.

               3.      I respectfully suggest that the Court order the submission of another status

report when discovery closes on August 13, 2021.
         Case 1:17-cv-07823-KPF Document 61 Filed 06/08/21 Page 2 of 2




 Dated: Brooklyn, New York
        June 8, 2021


                                    LAW OFFICES OF JOHN T. BRENNAN




                                    _____________________________
                                    John T. Brennan
                                    151 East 4th Street
                                    Brooklyn, New York 11218
                                    (347) 785-3005

                                    Counsel for Plaintiff


The Court is in receipt of the above status update from Plaintiff.
Plaintiff is ORDERED to file another status update on or before
August 18, 2021.


                                           SO ORDERED.
Dated:   June 8, 2021
         New York, New York


                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE




                                       2
